This appellant, defendant in the lower court, was charged by indictment which contained one count, with the offense of unlawfully possessing a still, etc., to be used for the purpose of manufacturing prohibited liquors and beverages. At the November, 1936, term of the circuit court, he was tried and convicted. Judgment of conviction was duly pronounced and entered, and the court, as the law requires, sentenced him to serve an indeterminate term of imprisonment in the penitentiary within the limit of the statute, which prescribes a punishment *Page 594 
for this offense. From the judgment of conviction this appeal was taken.
The record in this case appears regular, and upon the record this appeal is predicated. There is no bill of exceptions; however, the record consists of twenty pages of transcript paper. Much useless and unnecessary work was devoted to the preparation of this record. When an appeal is taken to the appellate courts and submitted upon the record only, with no bill of exceptions, the oral charge of the court need not be incorporated in the record, nor as in this instance the given charges and refused charges covering about ten pages of the record need not be set out. In the absence of a bill of exceptions, neither given and refused charges, nor exceptions to the oral charge can be considered on appeal.
No reversible error appearing, the judgment of conviction from which this appeal was taken is affirmed.
Affirmed.